DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s response filed December 02, 2021. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claim 14 was canceled. Claims 1-13 and 15-20 are now renumbered as claims 1-19 are pending.
5.	The information disclosure statement filed 12/02/2021 has been placed in the application file and the information referred to therein has been considered as to the merits. 

RESPONSE TO ARGUMENTS
6.	The electronic terminal disclaimer filed on December 02, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US patent application stated in terminal disclaimer has/have been reviewed and accepted. The terminal disclaimer has been recorded.
	
ALLOWABLE SUBJECT MATTER

	7.	Claims 1-13, and 15-20 are allowed over prior art of record.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
8.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
8.	Prior art US 2010/0229223 A1 (Shepard et al.) taught “a social CAPTCHA is presented to authenticate a member of the social network. The social CAPTCHA includes one or more challenge questions based on information available in the social network, such as the user's activities and/or connections in the social network. The social information selected for the social CAPTCHA may be determined based on affinity scores associated with the member's connections, so that the challenge question relates to information that the user is more likely to be familiar with. A degree of difficulty of challenge questions may be determined and used for selecting the CAPTCHA based on a degree of suspicion.” Abstract.
Prior art US 2014/0129585 A1 (Furniss et al.) taught “an information management system comprising a data comparison module, a local data storage, a remote data storage, a user interface for requesting information, optionally a communications module and optionally a criterion analyser to analyse one or more criteria and thereby enable creation of one or more suitable 
For Independent claim 1,
Since, no prior art was found to teach: “…prevent providing the information to the unauthorized user; provide an alternate treatment to the unauthorized user, wherein the alternate treatment comprises: providing an indication that the information is currently unavailable to the unauthorized user on the one or more user computer systems; and requesting contact information from the unauthorized user; and capture unauthorized user information from the unauthorized user based on the alternate treatment.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For Independent claims 16 and 19, the claims recite essentially similar limitations as in claim 1;
For dependent claims 2-13, 15, 17-18, and 20, the claims are allowed due to their dependency on allowable independent claims 1, 16, and 19.
 9.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed 
10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
11.	Prior arts made of record, not relied upon: 
	Stolfo, Salvatore J., Malek Ben Salem, and Angelos D. Keromytis. "Fog computing: Mitigating insider data theft attacks in the cloud." 2012 IEEE symposium on security and privacy workshops. IEEE, 2012. 
	Abstract. “Cloud computing promises to significantly change the way we use computers and access and store our personal and business information. With these new computing and communications paradigms arise new data security challenges. Existing data protection mechanisms such as encryption have failed in preventing data theft attacks, especially those perpetrated by an insider to the cloud provider. We propose a different approach for securing data in the cloud using offensive decoy technology. We monitor data access in the cloud and detect abnormal data access patterns. When unauthorized access is suspected and then verified using challenge questions, we launch a disinformation attack by returning large amounts of decoy information to the attacker. This protects against the misuse of the user's real data. Experiments conducted in a local file setting provide evidence that this approach may provide unprecedented levels of user data security in a Cloud environment.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawnchoy Rahman/Primary Examiner, Art Unit 2438